217 Ga. 511 (1962)
123 S.E.2d 557
WRIGHT
v.
WRIGHT.
21460.
Supreme Court of Georgia.
Argued November 14, 1961.
Decided January 4, 1962.
P. C. King, Jr., for plaintiff in error.
Walter W. Aycock, contra.
DUCKWORTH, Chief Justice.
Where, as in this case, the petitioner sought a divorce against the defendant, who thereafter personally served her answer and cross-action upon the attorney of record for the petitioner after process issued, and service was accomplished upon her, and the petitioner then dismissed his case and moved to the State of Florida, his motion to dismiss the answer and cross-action for lack of personal service is without merit, as the cross-action is still pending even though the main action for divorce was dismissed, the court having jurisdiction of both the parties and the subject matter. Code Ann. § 81-301 (Ga. L. 1946, p. 761; 1952, p. 162; 1953, p. 21); Code Ann. § 24-3326 (Rule 26 of the Rules of the Superior Courts); Harrison v. Lovett, 198 Ga. 466 (1) (31 SE2d 799); Harris v. Harris, 205 Ga. 105 (1) (52 SE2d 598); Brewer v. Brewer, 206 Ga. 93 (55 SE2d 593). None of the cases cited in the brief of counsel for the plaintiff in error remotely resembles the facts and circumstances of this case, and for this reason they are completely inapplicable. The court did not err in denying the motion to dismiss for lack of service of the cross-action.
Judgment affirmed. All the Justices concur.